DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2020 has been entered.
 Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 06/21/2020, with respect to the rejections of claims 1-2, 4-11, and 13-17, under 35 USC 102(a)(1) and (a)(2) in view of Burton, have been fully considered and are not persuasive, due to lack of clarity of the claim language.  Applicant points to para. [0021] of the specification for support of the claim amendments. Based on para. [0021] and Fig. 4, Examiner assumes that the first, second, and third characteristic time differences correlate with the disclosed CTD1, CTD2, and CTD3, respectively. However, Applicant’s arguments and the intent of the claim language cannot be read into the limitations as presently recited, and the claim language in the current state is not clear enough to convey the features described in para. [0021]. The claim amendments (of independent claims 1 and 10) describing the detection waves seem to be incomplete phrases, so it is not clear what is meant by: (1) “wherein the first characteristic time difference is a when a first detection of second physiological signal”; (2) “the second characteristic time difference is a difference between a second detection wave of the first physiological signal and a second detection wave of the second physiological signal when a second detection of the second physiological signal”; and “third characteristic time difference is a difference between a third detection wave of the first physiological signal and a third detection wave of the second physiological signal when a third detection of second physiological signal” (emphases added to show where there appears to be incomplete phrases). While it seems that there are different detection waves being compared, it is not clear what the “when” limitations add. It is also not clear what is meant by a “detection wave”. Referring to the previously considered recitations in independent claims 1 and 10, “wherein the plurality of characteristic time differences is the differences between each of the plurality of the first characteristic times and each of the plurality of second characteristic times”, Examiner still interprets the invention to be shown if different physiological signals are obtained, compared, and correlated over time. Examiner interprets comparison of “detection wave” to be shown by Burton’s comparisons of the portions of physiological signals. The claim amendments do not appear to add more information, at least in the current state, to overcome the previous interpretation.
Applicant argues that the prior art does not teach the claimed invention, since the prior art shows comparisons with previous data. It seems like Applicant is arguing that the invention performs real time analysis without use of previous data? Claim 5 presently recites a memory and using historical information, which then contradicts Applicant’s arguments. Is claim 1 
Claim 3 was previously objected to but is presently cancelled, so the previous objection is now moot and therefore withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4-11, and 13-17 are indefinite. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Independent claims 1 and 10 each recite: (1) “wherein the first characteristic time difference is a difference between a first detection wave of the first physiological signal and a first detection wave of the second physiological signal when a first detection of second physiological signal”; (2) “the second characteristic time difference is a difference between a second detection wave of the first physiological signal and a second detection wave of the second physiological signal when a second detection of the second physiological signal”; and “third characteristic time difference is a difference between a third detection wave of the first physiological signal and a third detection wave of the second physiological signal when a third detection of second physiological signal”. Emphases have been added to show where there appears to be incomplete phrases, or grammatically incorrect mistranslations. While it seems that there are different detection waves being compared to one another, in some particular way, it is not clear what the “when” limitations add. It is also indefinite what “detection wave” means, since the claim language does not describe or define what wave has been detected, such as if this is a feature that is part of the physiological signals recited earlier in the claims. Therefore, claims 1 and 10, and their dependent claims, are indefinite due to lack of clarity for how (1), (2), and (3) above should be interpreted and examined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 4-6, 9-11, and 13-15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Burton (US 6,575,902 B1, hereinafter “Burton”) (previously cited).
Regarding claims 1 and 10, Burton shows an apparatus and method comprising: a first physiological detector, configured to obtain a first physiological signal (Fig. 1-2, sensors 1-11 representing physiological detectors for obtaining physiological signals over time periods, Fig. 5, wherein a plurality of times are shown for each of a plurality of sensors, wherein the sensors obtain physiological signals; col. 1, lines 36-52; for detection of physiological signals related to driver movement, col. 14, lines 51-62; col. 22, lines 15-30; Figs. 8, 12); a second physiological detector, configured to obtain a second physiological signal (Fig. 1-2, sensors 1-11 representing physiological detectors for obtaining physiological signals over time periods, Fig. 5, wherein a plurality of times are shown for each of a plurality of sensors, wherein the sensors obtain physiological signals; col. 1, lines 36-52; for detection of physiological signals related to driver movement, col. 14, lines 51-62; col. 22, lines 15-30; Figs. 8, 12); and a processor, coupled to the first physiological detector and the second physiological detector (Fig. 1; col. 1, lines 53-60), wherein the processor obtains a plurality of characteristic time differences based on the first physiological signal and the second physiological signal, and determines a fatigue detection result based on a variation trend of the characteristic time differences varying with time (col. 1, lines 36-44; col. 3, lines 37-67 describing how the analysis is performed to determine data variation over time to show detection of fatigue based on the time-based physiological signal data; col. 4, lines 20-57 describing a specific example of how fatigue is measured as related to 
Regarding the claim language directed to comparing detection waves for determining characteristic time differences, Examiner considers this comparable to Burton’s comparison of different portions of the physiological data, as discussed above, to check for patterns and trend variations over time in order to detect a fatigue state. No further definition has been given to what is “wave” or “detection wave”, so Examiner interprets the features of (1) “wherein the first characteristic time difference is a difference between a first detection wave of the first physiological signal and a first detection wave of the second physiological signal when a first detection of second physiological signal”; (2) “the second characteristic time difference is a difference between a second detection wave of the first physiological signal and a second detection wave of the second physiological signal when a second detection of the second physiological signal”; and “third characteristic time difference is a difference between a third detection wave of the first physiological signal and a third detection wave of the second physiological signal when a third detection of second physiological signal” to be shown by the above time-based comparison and analysis features of Burton.
Altogether, Examiner considers Burton’s calibration techniques using trends in the data for time-based correlation as the data varies with time to show the claimed subject matter. The claim language does not recite any method or algorithm that differentiates the processor function from that described by Burton, and it is not clear from the claim language alone if 

Regarding claims 2 and 11, Burton shows wherein the first and second physiological signals correspond to different physiological indicators (col. 14, lines 51-62; col. 22, lines 15-30).
Regarding claims 4 and 13, Burton shows wherein the step of determining the fatigue detection result based on the variation trend of the plurality of characteristic time differences varying with time comprises determining whether the variation trend of the characteristic time differences varying with time is consistent, and if it is consistent, determining that the fatigue detection result is a fatigue state, wherein the consistency means that the variation trend is either increasing or decreasing (col. 5, lines 10-42; col. 7, lines 38-61; in order to alert the driver if needed col. 16, lines 58-65; col. 21, line 58-col. 22, line 14).
Regarding claims 5 and 14, Burton shows further comprising a memory coupled to the processor and configured to record a plurality of historical information (col. 15, lines 26-35), wherein the processor determines the fatigue detection result based on the historical information and the variation trend (col. 5, lines 10-42; col. 7, lines 38-61).
Regarding claims 6 and 15, Burton shows further comprising a warning signal generator coupled to the processor and configured to issue a warning signal based on the fatigue detection result (col. 5, line 54-col. 6, line 7; col. 7, line 62-col. 8, line 6; col. 16, lines 58-65; col. 21, line 58-col. 22, line 14).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Burton as applied to claims 2 and 11 above, and further in view of Gussen et al (US 2017/0225566 A1, hereinafter “Gussen”) (both previously cited).
Regarding claims 7 and 16, Burton shows the apparatus and method of claims 2 and 11 above. Burton shows wherein the first physiological detector is an electrocardiogram (ECG) detector (col. 7, lines 58-61; col. 22, lines 15-18) with other types of detectors corresponding to .

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Burton and Gussen as applied to claims 7 and 16 above, and further in view of Sackner et al (US 2008/0027341 A1, hereinafter “Sackner”) (all previously cited).
Regarding claims 8 and 17, the modification of Burton in view of Gussen renders obvious the invention of claims 7 and 16 above, wherein the apparatus and method include ECG and PCG detectors for the use of fatigue detection in vehicles. The combination shows time-based 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        

/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792